Citation Nr: 1212621	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  07-18 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to May 1981.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision that was issued by the Regional Office (RO) in Togus, Maine.  The case comes to the Board from the RO in Honolulu, Hawaii. 
 

FINDING OF FACT

In a February 2012 letter, the Veteran stated that he wished to withdraw his appeal for an increased rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the claim for an increased rating for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  In February 2012 the Veteran wrote to the Board requesting withdrawal of his appeal for an increased rating for PTSD.  Accordingly, the Board does not have jurisdiction to review the appeal for this issue, and the appeal for an increased rating for PTSD is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


